Citation Nr: 1144898	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-06 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a thoracic spine disorder.

5.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1.

6.  Entitlement to a total disability rating based on individual unemployability  (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2004, the RO denied service connection for tinnitus and determined that no new and material evidence had been presented in order to reopen claims for entitlement to service connection for bilateral hearing loss and ligament strain of the left knee.  

In a November 2003 rating decision, issued in January 2004, the RO increased the disability rating for the Veteran's service-connected degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1, from 20 percent to 40 percent.  

In an August 2006 rating decision, the RO, inter alia, proposed to reduce the Veteran's disability rating for his service-connected degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1, from 40 percent to 20 percent; denied entitlement to service connection for cervical and thoracic spine disorders; and denied entitlement to a TDIU.

In an October 2006 rating decision, issued in November 2006, the RO decreased the Veteran's disability rating for his degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1, to 20 percent, as of February 1, 2007.

In a July 2007 rating decision, issued in August 2007, the RO reopened the Veteran's left knee claim and granted service connection for chondromalacia patellae of the left knee, claimed as ligament strain.

In a May 2009 decision, the Board denied service connection for a cervical spine disorder, a thoracic spine disorder, and tinnitus, and found that the reduction of the Veteran's disability rating for degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1 from 40 percent to 20 percent as of February 1, 2007, was proper.  The Board noted that, with regard to the Veteran's increased rating claim for his lumbar spine disability, he had only expressed disagreement with the 20-percent disability rating for this condition.  Therefore, the Board considers that part of the appeals period when the Veteran was rated at a 20-percent disability rating to be on appeal.  Therefore, the appropriate issue is entitlement to a disability rating in excess of 20 percent for the Veteran's degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1, as of February 1, 2007.

In addition, in the May 2009 action, the Board also remanded the issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss, entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1, and entitlement to a TDIU rating, for additional development.  

The Veteran appealed a portion of the May 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Specifically, the Veteran appealed the portion of the Board's May 2009 decision that denied service connection for a cervical spine disorder, a thoracic spine disorder, and tinnitus, and the portion of the decision that found that the reduction for degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1, was proper.  

He argued that, in denying the cervical and thoracic spine disorders, the Board failed to consider an etiology for these two disorders other than as described in the Veteran's original claim.  With regard to the tinnitus, the Veteran argued that the VA audiology examination provided was inadequate because the VA audiologist made no findings concerning the effect of the Veteran's hearing loss and tinnitus on his occupational functioning and daily activities.  With regard to the reduction of the disability rating for degenerative disc disease of the lumbosacral spine, the Veteran argued that the Board erred by failing to consider the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc syndrome) in its determination that the reduction in disability rating was proper.  

The Court, in a March 2011 memorandum decision, affirmed the portion of the Board's decision that denied service connection for tinnitus and that found that the reduction for degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1, was proper.  The Court found that, because the Veteran's tinnitus had not been related to service, there was no harm in the VA audiologist's failure to discuss the effect of his tinnitus on his occupational functioning.  The Court also determined that the Veteran had not averred that he had experienced, nor did he point to any evidence in the record that showed, periods of "bed rest prescribed by a physician", as required by Diagnostic Code 5243.  Therefore, the Board did not err in its failure to discuss this diagnostic code.

With regard to the cervical and thoracic spine disorders, the Court agreed with the Veteran's argument that the previous VA examiner's negative nexus opinion was based on only two in-service incidents he had described.  Therefore, the Court remanded these two issues to the Board to address the Veteran's argument that fulfillment of the duty to assist required VA to provide a medical examination that offered an opinion regarding the etiology of his cervical and thoracic spine disorders beyond the described in-service events.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The issue of entitlement to service connection for bilateral hearing loss, cervical spine disorder, and thoracic spine disorder, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO denied entitlement to service connection for hearing loss; the Veteran did not file a timely notice of disagreement (NOD), and this decision is final.

2.  Evidence added to the record since the January 1995 rating decision relates, by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the Veteran's service connection claim for bilateral hearing loss.

3.  For the time period since February 1, 2001, the Veteran's service-connected disc disease of the lumbosacral spine, L4/5 and L5/S1, was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or unfavorable ankylosis of the entire thoracolumbar spine.

4.  The competent medical evidence reflects that the Veteran's service-connected disc disease of the lumbosacral spine, L4/5 and L5/S1, has not caused neurological manifestations.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the January 1995 rating decision sufficient to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  As of February 1, 2007, the criteria for a disability rating in excess of 20 percent for service-connected disc disease of the lumbosacral spine, L4/5 and L5/S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

In terms of the Veteran's request to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss, a February 2004 letter informed the Veteran of what was needed to reopen a claim for entitlement to service connection.  However, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must notify a claimant not only of the evidence and information that is necessary to reopen the claim but also the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The Veteran was not provided with this notice until January 2010.  

Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Instead, such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to the initial AOJ decision by way of the letter sent to the appellant in January 2010 that fully addressed all notice elements set out in Kent.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of October and December 2010 SSOCs issued after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

With regard to the Veteran's claims for an increased disability rating for his service-connected back disability, the duty to notify was satisfied by way of letters sent to the appellant in June 2004 and September 2005 that fully addressed all notice elements for service connection and were sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and examination reports, non-VA treatment records, Social Security Administration records, and lay statements have been associated with the record.  With regard to the Veteran's claim to reopen a claim for entitlement to service connection for bilateral hearing loss, the duty to provide a medical examination or obtain a medical opinion applies only when a decision has been made to reopen a finally decided case.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2009 remand.  In its remand, the Board instructed the RO to provide the Veteran with notice adhering to the requirements set out in Kent, to obtain any current medical records reflecting treatment for the Veteran's service-connected lumbar spine disability, and to provide him with a current VA spine examination to determine the nature and severity of his lumbar spine disability.  The Veteran was provided with the required notice in January 2010 and was afforded a VA spine examination in March and April 2010.  As such, the Board finds that the RO has complied with its instructions in the May 2009 remand.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to Reopen

The initial issue before the Board is whether the appellant has submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.

As noted above, the requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes that, in a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

The Veteran's claim for entitlement to service connection for bilateral hearing loss was denied in the January 1995 rating decision.  The RO found that eight audiograms provided to the Veteran dated throughout 1978 to 1993 all revealed normal hearing.  The Veteran indicated that he felt he had a hearing loss in December 1993, and an audiogram provided that same month showed a reading in his right ear that would meet VA regulations for a hearing loss at 4000 Hertz.  An audiogram provided to the Veteran in March 1994 reflected a reading in his left ear that would meet VA regulations for a hearing loss at 4000 Hertz.  The RO noted that the last audiogram provided to the Veteran reflected normal hearing under VA regulations, and therefore service connection was not warranted for hearing loss.

Evidence added since the January 1995 rating decision includes a VA audiological examination in February 2005, which reflected that he had a current hearing loss, which met the requirements set out in the VA regulations, in both ears.  The examiner noted that the flat configuration of the hearing loss was not consistent with a history of noise exposure.  He also indicated that the reliability of the examination was questionable, given that the presence of acoustic reflexes in both ears objectively suggests that the puretone responses could be better than indicated.  The examiner found that the Veteran's hearing loss was not related to acoustic trauma incurred during military service.  As this examination report relates to an unestablished fact necessary to substantiate the appellant's claim, the claim is hereby reopened.  38 U.S.C.A. § 5108; C.F.R. § 3.156.  

Increased Disability Rating - degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.    

Where service connection has already been established and an increase in the disability rating is at issue, as in the present case regarding the Veteran's increased rating claims, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110.  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran is service-connected under Diagnostic Code 5237, pertaining to lumbosacral strain.  Under the rating criteria for disabilities of the spine, Diagnostic Codes 5235 - 5243 are to be rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Formula), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  Under the General Formula, for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less, and a 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The Veteran has contended that his service-connected lumbar spine disability is more severe than is reflected by his 20 percent disability rating.  As noted in the introduction to this decision, the Veteran has disagreed only with his 20 percent disability rating for his lumbar spine disability.  As such, the relevant time period is as of February 1, 2007, when the reduction in his disability rating took effect.

As an initial  matter, the Board notes that the Veteran's disability rating for his service-connected back disability was reduced based upon a July 2006 VA examination.  In this examination, the Veteran demonstrated a forward flexion of his lumbar spine to 70 degrees, with reports of pain on all planes and all movements.  There were no additional limitations with repetitive movement.  With regard to the neurological portion of the examination, the Veteran's sharp versus dull discrimination was unrevealing and inconsistent.  Sensation and light touch were intact in the distal extremities.  Vibratory sense was intact at the first metatarsophalangeal (MTP) joint bilaterally, deep tendon reflexes were 1+ in patellar and Achilles tendons, and he had 5/5 strength in his lower extremities.  

A February 2007 private medical record shows that the Veteran complained of severe low back pain with bilateral buttock and leg pain.  Upon examination, the Veteran was able to flex his lumbar spine to a position with his fingertips at the upper thigh.  The examiner noted that there was guarded motion in flexion.  The reflex examination revealed normal and symmetrical patellar and Achilles reflexes.  Sensation of the right and left legs was normal.  Straight leg raising on both sides was normal.  The circumference of his thighs and calves was symmetrical on inspection.  Contemporaneous X-rays revealed mild disc space narrowing at L5-S1; otherwise, unremarkable.  The examiner noted an August 2006 magnetic resonance imaging study (MRI) showed mild disc space degeneration at L5-S1, with no obvious nerve root compression.  The impression was severe chronic back and bilateral leg pain.  The examiner noted that he did not have a good explanation for the Veteran's symptoms.  He indicated that he did not see any evidence of nerve root compression or significant abnormality on X-rays, myelogram, or MRI findings.  The examiner felt that the Veteran had developed a chronic pain syndrome and obviously had no explanation for it.  

A March 2007 VA medical record shows that the Veteran's MRI reflected mild degenerative changes in his lumbar spine, which was treated with non-steroidal anti-inflammatory drugs (NSAIDS) and physical therapy.

An April 2007 VA Neurology Clinic note reflects that the Veteran was seen for low back pain which radiated down his legs, left greater than the right.  He mentioned weakness of the left leg as well, and numbness and tingling which goes down the back of the legs.  There was no bowel or bladder incontinence.  Upon examination, the Veteran had normal bulk and tone of his muscles, with no abnormal movements.  His strength was 5/5.  Sensation was normal to light touch, with decreased pin prick and vibration in both feet.  His deep tendon reflexes were 2+ bilaterally.  The examiner noted that the Veteran had an unremarkable neurological examination, except for sensory loss in the feet.  He recommended that the Veteran undergo nerve conduction studies to look for radiculopathy in the lower extremities.  An April 2007 VA Neurology Consult report shows that the Veteran's deep tendon reflexes were graded at 3 throughout except for the ankles graded at 0.  He had decreased light touch in his left leg and decreased pin prick near the sole of his left foot.  The impression was multilevel disk disease.  A May 2007 EMG report revealed no definite electrophysiological evidence of left lumbosacral radiculopathy.  

Private medical records show treatment for the Veteran's back from July 2008 to September 2008.  A July 2008 private medical record shows that the Veteran's rotation was guarded, his rotation with hyperextension exacerbated his low back discomfort on the right and left at minimal extension or rotation.  Forward flexion was limited to 30 degrees, percussion of the spine elicited pain at around L5, and the examiner noted that there was not too much tenderness.  The private physician found that the Veteran had significant low back pain which radiated into the legs bilaterally.  It appeared around the L5 nerve root versus S1 nerve root distribution, through the buttocks, posterior thighs, posterior calves, on the right and left fairly equally.  Upon examination, the Veteran had deep tendon reflexes of 1+ at the knee, 2+ at the patellar, and 1+ at the Achilles.  Babinski was downward going, there was no clonus of the ankles, and light touch sensation was normal and equal bilaterally.  He had some multilevel degenerative disc disease at L2-5 and L5-S1, with minor foraminal stenosis on the left.  The plan was to perform diagnostic injections to ascertain causation of his back and leg pain.  In July 2008, the Veteran underwent a nerve root block and facet joint injections.  The impression was that the Veteran's leg pain was a left L4 radiculopathy, and the back pain was discogenic from the three lower levels, L3-4, L4-5 and L5-S1.  An August 2008 private medical record reflects that the Veteran's numbness down his left leg had improved with the nerve root block on the left side.  The private physician noted that with his diffuse, generalized disc bulging and his complaints of lower extremity pain, discectomies at L3-4, L4-5, and L5-S1 would give him the best hope of diminishing his back pain and perhaps relieving his radicular complaints as well, as he felt that these discs may be pushing on the exiting nerve roots.  September 2008 private medical records show that the private physician performed discectomies at L3-4 and L4-5 left, but was unable to complete the discectomy at L5-S1, due to contact with a nerve root.  The Veteran indicated that he had improvement in his legs following the procedure.

A March 2010 VA spine examination shows that the Veteran stated that he had six to seven incapacitating episodes which lasted three to four days each over the previous year.  He did not indicate if these were prescribed by a physician.  He indicated he had back pain with stiffness, weakness, fatigability, and lack of endurance.  He had no bladder or bowel complaints, but had numbness in the back of his legs to his heels.  The pain radiated down from his lower back to his heels, and was intermittent with numbness.  He indicated that he had paresthesia, bilaterally, and that his entire leg would go numb when he lied down.  On examination, the Veteran's gait was antalgic and limited, and he utilized a cane for ambulation, but no back brace.  There was no exaggerated lumbar lordosis.  Heel tendon reflexes were 2+ and equal bilaterally and there was no atrophy, hypertrophy or loss of tone.  Strength was 5/5 bilaterally.  There was normal and bilaterally equal sensation to pinprick, light touch, and vibratory sense in the lower extremities.  Forward flexion was to 40 degrees, limited by pain.  However, the examiner noted that the Veteran would sit at 80 degrees with no apparent difficulty.  There was no painful motion, tenderness, spasms, edema, fatigue, weakness, lack of endurance, incoordination or instability except as noted.  The examiner noted that there was no loss of function with repetitive use.  A March 2010 lumbar spine X-ray revealed no acute fracture, dislocation, or bony destructive lesion.  Degenerative disc disease was present throughout.  Degenerative facet disease was noted at the L5-S1 level.  The examiner diagnosed multilevel degenerative disc disease and degenerative joint disease of the lumbar spine with moderate functional impairment.  

An April 2010 VA examination report shows that the Veteran indicated that he was prescribed bed rest for back pain by his physician approximately six months prior for three days.  He denied any impediment to activities of daily living.  The examiner noted that any impediment to occupation was not applicable because he was retired.  The Veteran reported pain in his lower back that radiated into the bilateral buttock and behind the knee.  He indicated that, if he sat for too long, the pain would continue into his heels and both feet would start tingling.  At this examination, the Veteran indicated that he had undergone physical therapy through a private physician three months prior, but the examiner noted that he had reported to the March 2010 examiner that he had not undergone any physical therapy.  He denied any bowel or bladder dysfunction, and reported pain, stiffness, weakness, fatigability and lack of endurance.  The examiner noted that, at the Veteran's most recent neurology visit, the examiner noted that there were minimal degenerative changes on the MRI, and that the amount of pain and disability was surprising.  Upon examination, the Veteran's lumbar spine had forward flexion to 40 degrees, but the examiner noted that the Veteran sat at 80 degrees comfortably and exceeded 90 degrees when putting on his socks.  Extension was to 20 degrees, right and left lateral flexion was to 20 degrees each, and right and left lateral rotation was to 60 degrees each.  The examiner noted that these ranges were normal for the lumbar spine.  Straight leg raises were negative for complaints of radicular symptoms, but elicited complaints of low back pain.  Seated leg raises were negative.  The examiner noted that deep tendon reflexes were 3+ in the lower extremities and that there was no muscle atrophy, spasms or tenderness noted.  Strength testing to gravity and resistance were within normal limits for age.  The Veteran did not attempt to toe- or heel-walk, but could toe rise and perform heel-to-toe walking without difficulty.  A March 2010 VA X-ray report revealed degenerative disc disease and degenerative facet disease with a slight progression since the examination of May 2002.  The diagnosis was degenerative disc disease of the lumbar spine, with minimal change since 2002.  The examiner noted that the Veteran's subjective complaints and/or clinical responses did not appear to be adequately explained by available objective evidence at the time of the examination.  She noted that range of motion strength and sensory testing may be inaccurate due to post-psychosocial overlays or suboptimal effort.  She could not say without resort to speculation to what degree this factor may have impacted clinical observations.

Based upon the evidence of record, the Board finds that the Veteran's service-connected degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1 does not warrant a higher disability rating under the criteria pertaining to disabilities of the spine.  As noted above, in order to meet the criteria for a 40 percent disability rating, the Veteran's lumbar spine would need to show limitation of flexion to 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  However, the evidence does not reflect that this is the case.  

In terms of ankylosis, the Board notes that there is no evidence that the Veteran has ankylosis in his spine.  With regard to limitation of flexion, the Board notes that the Veteran had forward flexion of 70 degrees at his July 2006 VA examination, with pain throughout the entire movement.  The Veteran was able to flex his lumbar spine to a position which his fingertips at the upper thigh, with guarded movements, in February 2007.  This reflects limitation in flexion, but does not shed any light on the degree of limitation.  In July 2008, the Veteran's forward flexion was to 30 degrees.  While this appears to meet the criteria for a higher disability rating of 40 percent, which is dependent upon a showing of limitation of flexion to 30 degrees or less, the Board notes that, at his March 2010 VA examination, the Veteran had flexion to 40 degrees, limited by pain.  The examiner noted that the Veteran sat at 80 degrees with no apparent difficulty.  In addition, at his April 2010 VA examination, his forward flexion was again to 40 degrees, although it was noted that he bent to greater than 90 degrees without a problem when putting on his socks.  Finally, the medical evidence of record calls into question the Veteran's participation in his range of motion measurements.  The March 2010 and April 2010 VA examiners both observed that the Veteran could sit comfortably at a flexion of 80 degrees, and the April 2010 examiner even noted that he bent past 90 degrees while putting on his socks.  

With regard to the Deluca provisions, the Board notes that the Veteran has reported severe back pain which has limited his range of motion.  It is acknowledged that the Veteran is competent to report observable symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994). 

However, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board finds that his reports of severe back pain are not credible.  In February 2007, the examiner noted that he did not have a good explanation for the Veteran's symptoms of pain and that he felt that that Veteran had developed a chronic pain syndrome and obviously had no explanation for it.  The April 2010 examiner referred to the Veteran's neurology appointment where the examiner noted that the Veteran's amount of pain was surprising.  The VA examiner noted that range of motion, strength, and sensory testing may have been inaccurate due to post-psychosocial overlays or suboptimal effort.  As such, while the Board acknowledges that the Veteran does suffer from back pain, there is ample evidence to show that his reports of the severity are not credible.

In addition, the March 2010 examiner found that the Veteran's flexion was limited due to pain only, and that there were no spasms, edema, fatigue, weakness, lack of endurance, incoordination or instability, and no loss of function with repetitive use.  Therefore, even factoring in the Deluca provisions, a higher disability rating is not warranted for the Veteran's service-connected lumbar spine disability.

Finally, while the Veteran's forward flexion at his July 2008 private treatment was to 30 degrees, the Board notes that the medical evidence fails to show that his disability was clinically different in July 2008 than it was in July 2006, March 2010, or April 2010.  A March 2010 VA X-ray report revealed only a slight progression in his degenerative disc disease and degenerative facet disease since the examination of May 2002.  The examiner noted that it was a minimal change.  
Therefore, the preponderance of evidence shows that the Veteran's limitation of flexion does not meet the criteria for a 40 percent disability rating under the General Formula.  38 C.F.R. § 4.71a.

Since the Veteran has been diagnosed with degenerative disc disease, the Board has considered a rating under the Formula for Incapacitating Episodes.  Under the Formula for Incapacitating Episodes, a 20-percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40-percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  The regulation defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  However, the evidence reflects that, while the Veteran reported at his March 2010 VA examination that he had six to seven incapacitating episodes which lasted three to four days each over the previous year, he did not indicate that these were prescribed by a physician.  At his April 2010 VA examination, the Veteran reported that he had been prescribed bed rest for back pain by his physician for only three days over the prior year.  As such, a higher disability rating is not warranted under the Formula for Incapacitating Episodes.  38 C.F.R. § 4.71a.

The Board notes that the current rating criteria for disabilities of the spine provide for separate evaluations for neurological manifestations associated with a service-connected spine disability.  In this case, however, the preponderance of the evidence is against a showing that the Veteran has any neurological manifestations associated with his service-connected lumbar spine disability.  The Board notes that the Veteran has complained of pain radiating into his lower extremities; however, as noted above, the Veteran's reports of severe pain have been found not to be credible.  In addition, while the private medical records showing treatment from July 2007 to September 2007 show that the private physician felt the Veteran had radiculopathy in his left lower extremity, the Board notes that a May 2007 EMG report revealed no definite electrophysiological evidence of left lumbosacral radiculopathy.  The remainder of the evidence of record reflects essentially normal neurological examinations.  While at his February 2007 private treatment, the Veteran complained of severe low back pain with bilateral buttock and leg pain, he had normal and symmetrical patellar and Achilles reflexes, and sensation of the right and left legs was normal.  The examiner noted that he did not have a good explanation for the Veteran's symptoms as there was no evidence of nerve root compression or significant abnormality on X-ray, myelogram, or MRI findings.  The examiner felt that the Veteran had developed a chronic pain syndrome and obviously had no explanation for it.  The April 2007 VA Neurology Clinic note reflected normal bulk and tone of his muscles, with no abnormal movements.  His strength was 5/5.  Sensation was normal to light touch, with decreased pin prick and vibration in both feet.  His deep tendon reflexes were 2+ bilaterally.  The examiner noted that the Veteran had an unremarkable neurological examination, except for sensory loss in the feet.  The March 2010 VA spine examination shows that the Veteran's heel tendon reflexes were 2+ and equal bilaterally, and there was no atrophy, hypertrophy or loss of tone.  Strength was 5/5 bilaterally.  There was normal and bilaterally equal sensation to pinprick, light touch, and vibratory sense in the lower extremities.  The April 2010 VA examination report shows that straight leg raises were negative for complaints of radicular symptoms, deep tendon reflexes were 3+ in the lower extremities, and that there was no muscle atrophy, spasms or tenderness noted.  The examiner noted that the Veteran's subjective complaints did not appear to be adequately explained by available objective evidence, and that sensory testing may be inaccurate.  As such, the Board finds that the preponderance of the evidence does not support separate disability ratings for any neurological manifestations of the Veteran's lumbar spine disability.  

Finally, the disability picture is not so exceptional or unusual as to warrant a referral for an evaluation on an extra-schedular basis.  For example, there is no competent evidence that the Veteran's lumbar spine disability is currently resulting in frequent hospitalizations or marked interference in his employment.  The Board is therefore not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Moreover, the issue of entitlement to a TDIU is being remanded to the RO for additional development and will be addressed by the Board in a later appellate decision.  

As the preponderance of the evidence is against the Veteran's claim for an increased rating for his lumbar spine disability, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for bilateral hearing loss is reopened.  To this extent, the appeal is granted.

A disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine, L4/5 and L5/S1, is denied.


REMAND

Initially, the Veteran has contended that he has a bilateral hearing loss due to noise exposure during service.  

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  The Board notes that VA medical records show that the Veteran sought treatment in April 1998 at the VA, and indicated that he had not had any prior medical treatment since his discharge from service in 1994.  He complained of hearing loss, and underwent an audiological evaluation.  However, the report from this evaluation was not part of the claims file.  On remand, the AOJ should obtain the copy of the April 1998 VA audiological report.  

In addition, the Veteran was provided with a VA audiological examination in February 2005.  The examiner found that the Veteran had a current hearing loss, which met the requirements set out in the VA regulations, in both ears.  He indicated that the flat configuration of the hearing loss was not consistent with a history of noise exposure, and opined that the Veteran's hearing loss was not related to acoustic trauma during his military service.  However, this examiner also noted that there was no evidence of any in-service hearing problems.  The Veteran's service treatment records do show that a December 1993 audiogram showed a reading in his right ear that would meet VA regulations for a hearing loss at 4000 Hertz and a March 1994 audiogram reflected a reading in his left ear that would meet VA regulations for a hearing loss at 4000 Hertz.  In addition, the Veteran was placed on profiles for a mild hearing loss.  The Board notes that, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran should be provided with another VA audiological examination to obtain an opinion as to whether the Veteran's hearing loss is related to his military service, which takes into account the evidence of in-service hearing loss and his treatment for hearing loss beginning in April 1998.
	
Next, pursuant to the aforementioned March 2011 Court memorandum decision, a VA examination of the Veteran's cervical spine and thoracic spine is necessary to determine the nature and etiology of these two disorders.  In this regard, the Veteran argued that the previous VA examiner based his negative nexus opinion on two in-service incidents he had described: an incident in which he sustained a concussion and another in which he was grabbed by the helmet by an NOC, thus injury his neck.  The Court agreed that nothing in the examination report showed that the examiner considered a cause of the Veteran's disability other than the described incidents.  Therefore, the Court remanded these two issues to the Board to address the Veteran's argument that fulfillment of the duty to assist required VA to provide a medical examination that offered an opinion regarding the etiology of his cervical and thoracic spine disorders beyond the described in-service events.  

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the pending issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus adjudication of this matter is deferred pending the outcome of the increased rating issue from this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers who have treated him for his bilateral hearing loss.  The AOJ should attempt to obtain records from each health care provider he identifies who might have available records.  In particular, the AOJ should attempt to obtain the April 1998 audiological evaluation and recommendations referred to in the Veteran's VA medical records.  If records are unavailable, please have the provider so indicate.

2.  Then, the AOJ should make arrangements for the Veteran to be afforded a VA audiological examination, by an appropriate specialist, to determine whether the Veteran's bilateral hearing loss is the result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The audiologist should take a complete history from the Veteran and provide detailed clinical findings as to whether it is at least as likely as not (50 percent or more probability) that his bilateral hearing loss (1) began, or was incurred, during his active military service due to noise exposure or acoustical trauma; (2) was manifested within one year of discharge from active military service; or (3) is due to intervening post-service noise exposure or acoustical trauma.  The examiner should comment on the Veteran's service treatment records which show a hearing loss, in particular the December 1993 and March 1994 in-service audiograms, and the April 1998 records which reflect that the Veteran began seeking treatment for a hearing loss at that time.

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

3.  Also arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current cervical spine and thoracic spine disorders.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  The examination report also should include a detailed discussion of all the manifestation of all symptomatology associated with each spine disorder found.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have a cervical spine and thoracic spine disorder, including degenerative disc disease?

(b)  If so, is any of the Veteran's current cervical spine and/or thoracic spine disorder(s) at least likely as not caused or aggravated by his military service?

In making this determination, the examiner should consider all possible etiologies for these disorders. The examiner should not limit such consideration to only two in-service incidents described by the Veteran, that he has sustained a concussion and that he was grabbed by his helmet, thereby injuring his neck.  The examiner also should address the question of whether the gradual progression of the cervical spine and thoracic spine disorders, including degenerative disc disease, in and of itself lends itself to the conclusion that such disorder(s) actually dates back to, and developed during, service, even though the degenerative disc disease was initially diagnosed in 2004.  

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

4.  After completion of the above, the AOJ should adjudicate the Veteran's claims for service connection for bilateral hearing loss, a cervical spine disorder, and a thoracic disorder, and his claim for entitlement to a TDIU.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


